DETAILED ACTION
	This Office action is in response to application filed February 26, 2019.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-13 are rejected under 35 U.S.C. 102 (a) (1) as being clearly anticipated by YOKOKAWA et al (2015/0132688).

    PNG
    media_image1.png
    487
    618
    media_image1.png
    Greyscale

YOKOKAWA et al anticipate the claimed invention at Example 2-20 in Table 2 of page 169.  The structure of the resin is defined as P-16 found on pages 152-153 and is shown below:
    PNG
    media_image2.png
    170
    380
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    384
    475
    media_image3.png
    Greyscale

The structure on page 153 is acid labile and forms a carboxyl group which meets the claimed repeating unit (b) having a protective group including a monocyclic ring which leaves due to an action of an acid.
The first structural unit meets claimed formula (I-1) wherein n = 2 giving the aromatic ring two hydroxyl groups.
The compound which generates and acid due to irradiation with an actinic ray or radiation is found in Example 2-20, Table 2, page 169 as the photoacid generator, PAG-4 , shown below from page 163:

    PNG
    media_image4.png
    436
    409
    media_image4.png
    Greyscale

No claim above is allowed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art references of record disclose the claimed actinic ray-sensitive or radiation sensitive composition comprising the resin above having Formula (pA) wherein the repeating unit (b) contains a cycloalkyl group. 
The comparative evidence of record compares the claimed invention containing a repeating unit of formula (I-1) with the prior art containing a hydroxystyrene having one hydroxyl (OH) group, n=1.   Table 3 Example 102 has been noted for the Resolution, EL, LWR and Outgassing and in direct comparison to the Comparative Example 101 having a 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YOKOYAMA et al (2005/0095527) has been cited of record as disclosing and teaching that an aromatic ring containing two hydroxyl group is taught in paragraph [0269], however there is no working example to anticipate the claimed invention and any obviousness rejection would be overcome by the comparative evidence of record and given secondary considerations for non-obviousness.
AOKI et al (2015/0325431) report an aromatic containing structural unit of a polyhydroxystyrene/styrene and a polyhydroxystyrene/methyl methacrylate copolymers in photoresist composition.
TAKIZAWA et al (2015/0168834) disclose a copolymer having two hydroxyl groups on an aromatic, however there is no working example disclosed and would be a rejection under 35 U.S.C. 103, however the comparative evidence of record overcomes any obviousness rejection.
KISHIMURA et al (6,475,706) disclose photoresist compositions having a resin of the following structure:

    PNG
    media_image5.png
    328
    349
    media_image5.png
    Greyscale

The resin lacks the leaving group being monocyclic.
MALIK et al (6,133,412) disclose acetal protected resins used in radiation sensitive compositions wherein the polar group formed after a generated photoacid cleaves the acetal group is a phenolic resin which teaches that the cleaved location is at the first oxygen atom attached to the aromatic ring.  Thus repeating units having an acetal attached to a carboxyl group would yield a carboxylic group upon cleavage with an acid.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
March 26, 2021